The opinion of the Court was delivered by
KiN&, President. —
The facts disclosed in the bill and answer render it quite apparent, that when Thomas Clifton, on the 28th day of July, 1838, executed the deed to Armón Davis, which it is the object of this proceeding to set aside, he was in a state of temporary insanity, induced by habits of excessive intoxication. His does not seem to have been then the condition of mere intoxication, but of a morbid and depraved intellect, induced by the habitual and excessive use of ardent spirits. The defendant Davis, in his answer, admits his belief, that when the plaintiff gave his directions for the preparation of the deed, by which he was to divest himself of all his *35property, be did not know what he was doing. Davis appears to have reluctantly yielded to the acceptance of the trust, in order to get rid of the importunity of the plaintiff, at the same time being satisfied that he was “under an aberration of mind, and labouring under delusion.” Mr. Davis is a man of unquestionable character, and there is no reason to believe or suspect that any collusion exists between the parties, in order to avoid the operation of the deed. The deed, on the face of it, presents a suspicious aspect. It grants to Davis, in trust, all the property, real, personal, and mixed, of the plaintiff, first to pay his debts, then to pay him, during life, out of the net income, for his support, a sum not exceeding two-thirds; the balance of income to be paid over to his two minor stepdaughters, Elizabeth and Mary Ann Walters; and after his death the principal of the estate to them as tenants in common. At this time Clifton had a wife, the mother of Elizabeth and Mary Ann, who is left utterly unprovided for by the settlement, was in a good business, and is described by the answer of Davis as an industrious man, prudent and careful in his dealings, except when under the influence of his.besetting infirmity. Now, the effect of this settlement, if carried literally out, would have been to close his business, to leave his wife destitute, and to confine himself to a mere subsistence, not to exceed two-thirds of the net income of his estate. The provision for himself does not seem to have been in the contemplation of Clifton; for Davis, in his answer, says that the suggestion came from him, and was adopted by Clifton. A more unjust, absurd, and indiscreet disposition of property could hardly be imagined, and so Davis, the trustee, appears to have regarded it. For up to this time he never has taken possession of any part of the transferred property, but left it in the possession of the plaintiff and his family. An illustration of Clifton’s capacity to make such a sweeping disposition of his property is disclosed in the fact that, in a short time after the date of the deed to Davis, he is found in the Philadelphia Alms House, under treatment as an insane patient. It would seem from the bill that Clifton now supposes that the instrument intended to be signed by him, was a power of attorney to Mr. Davis, preparatory to a journey which he (Clifton) intended to make to his native country, England. This idea is not sustained by the answer, in which Mr. Davis describes the settlement as being desired by Clifton, in consequence of a contemplated visit to New Orleans. Both these *36journeys were, it would seem, the mere phantasies of a mind thrown from its balance by intemperance.
The question for decision is, whether a Court of Equity will set aside a voluntary deed on the application of the grantor, executed while labouring under a deprivation of intellect, the result of excessive drinking, where no purchaser for valuable consideration can be affected by it; and where the deed has prejudiced no one but the grantor himself. And on this question we are clearly of opinion in favour of the 'plaintiff. The doctrine of the common lawyers that no party could be admitted to disable or stultify himself, has ceased to be the reproach of a system, whose claim to the perfection of reason could not but be equivocal while such a moral anomaly retained its place as a fundamental principle. And it is now established both at law and in equity, that a man may allege his own incompetency to avoid his deed; in other words stultify himself: Bensell v. Chancellor, 5 Whart. 371; Story on Equity, 229, 30, 31; 1 Fonb. Eq. B. 1, ch. 2, § 2. Drunkenness rests on the same footing with insanity, where the extent of the former is such as to induce the deprivation of reason and understanding, and consequently of any serious and deliberate consent: Ib. Fonb. 618. In Cooke v. Clayton, 18 Ves. 12, Sir William Grant observes, “as to that extreme state of intoxication that deprives a man of his reason, I apprehend that even at law it would invalidate a deed obtained from him while in that condition1 Story Eq. 285. The absence of capacity for any deliberate consent, alike applies to both conditions, and in both furnishes the reasons for the invalidity of the contracts of lunatics, and the helpless, stolid, and stupified drunkard. This is also the doctrine of the civilians. “It is evident” (says Pothier, P. C. Art. 4, § 49) “ that drunkenness, when it goes so far as absolutely to destroy the reason, renders a person in this state, so long as it continues, incapable of contracting, since it renders him incapable of consent.” But the present is even a stronger case than one of mere excessive and disqualifying drunkenness. It is the case in which the continuous and excessive use of intoxicating drinks had so depraved the intellectual faculties, as to impair all the powers of judgment, memory, and reflection ; leaving, after the excitement of the stimulant had passed away, the mind a confused and disorganized wreck. On the whole case disclosed in the pleadings, the Court are of opinion the deed of July 1888 must be set aside and the plaintiff must have-the relief prayed for in his bill.